OPINION — AG — **** BOARDS OF EDUCATION — TRAVEL EXPENSES **** A BOARD OF EDUCATION MAY LEGALLY PAY THE EXPENSES OF ONE OR MORE OF ITS MEMBERS TO ATTEND THE NATIONAL SCHOOL ADMINISTRATORS CONVENTION AND THE NATIONAL SCHOOL BOARDS ASSOCIATION CONVENTION BOTH HELD OUTSIDE OKLAHOMA IF SUCH ATTENDANCE IS NECESSARY AND IS AUTHORIZED BY SUCH BOARD OF EDUCATION.  HOWEVER, SINCE THE NATIONAL SCHOOL BOARD MEMBERS, ATTENDANCE AT THIS CONVENTION SHOULD NOT ONLY BE NECESSARY, BUT USEFUL, APPROPRIATE, AND CONDUCIVE TO THE MAINTENANCE AND OPERATION OF A COMPLETE PUBLIC SCHOOL SYSTEM IN THE PARTICULAR DISTRICT.  CITE: 70 O.S. 1961 4-2 [70-4-2] GARY F. GLASGOW